BURKE, District Judge.
The defendant moves under Rule 42 of the Rules of Civil Procedure, 28 U.S.C.A. following section 723c, for an order consolidating the actions and directing a joint trial of all the matters in issue. The actions are brought to recover damages for lung injuries alleged to have been sustained in defendant’s gypsum mine and claimed to be due to defendant’s fault or neglect regarding working conditions in the mine. The motion papers show that although the work of all of the plaintiffs was performed in the same mine that the location where each plaintiff was employed and the exposure to the source of the alleged harmful dust was different in each case. The extent of the injuries to each plaintiff is also different. Under the circumstances I think that the plaintiffs’ rights would be substantially prejudiced by a joint trial.
Motion denied.